Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 12/11/2020. Claims 1 and 11-15  have been amended. Claims 1-18 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 7-12 of Remarks, filed 12/11/2020, with respect to claims 1, 15, and their dependents have been fully considered and are persuasive.  The respective rejections of claims 1-18 have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Warden” (US 2015/0334166), “Cornell” (US 2005/0114710), and newly cited “Biggs” (US 2015/0310232), “Wu” (US 2010/0205454), “Sullivan” (US 2004/0054914), and “Minoo” (US 8095713). Warden teaches a cable management and security system that implements a cable between two systems, where the cable includes two ends on separate sides of the cable and each end contains a connector to attach to each a respective system of the two systems. Each end of the cable further 
What is missing from the prior art is an apparatus and network cabling apparatus for  transmitting data between two devices, where the apparatus’ comprises two protective devices assigned to each other and capable of being connected to one end of a data transmission apparatus, each protective device having a first interface for connection to the data transmission apparatus, a second interface for directly plugging into a communicating device of the two devices, a cryptographic unit to cryptographically protect data to be transmitted, and where the protective devices are releasable external connectors via the first interface releasbly connecting to the data transmission apparatus and the second interface releasable plugging into a respective communicating device of the two devices.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491